DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Objections

Claim 17 is objected to because of the following informality:  in line 1 “as” should be – at --.  

Appropriate correction is required.






Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6-9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor() at the time the application was filed, had possession of the claimed invention.  
Claim 6 recites 

    PNG
    media_image1.png
    48
    667
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    673
    media_image2.png
    Greyscale

Claim 7 recites 
    PNG
    media_image3.png
    99
    677
    media_image3.png
    Greyscale


	Claim 8 recites 

    PNG
    media_image4.png
    152
    692
    media_image4.png
    Greyscale


	Claim 9 recites

    PNG
    media_image5.png
    106
    691
    media_image5.png
    Greyscale


	Claim 20 recites

    PNG
    media_image6.png
    95
    692
    media_image6.png
    Greyscale


		It has been held 
It should also be observed that appellant is working in a field where little prediction is possible and this Board has on several occasions held that the scope of claims should not be unduly extensive in fields where applicability is highly speculative or not explored and that subject matter which relies upon prediction for its support is unpatentable. Ex parte Middleton, 87 USPQ 57 ; Ex parte Kauck et al., 95 USPQ 197 , Ex parte Rosenkranz et al., Pat. No. 2,715,637 .
USPTO, BOA Decision, Ex parte Diamond, 123 U.S.P.Q. 167  [underlining by the Examiner]


In Minnesota Mining and Mfg. Co. et al. v. Carborundum Co. et al., 155 F.2d 746 , 69 USPQ 288 , the court held that "An inventor cannot disclose a small number of components which will serve as a springboard for claiming an entire class." [*169] The court referred to In re Collins, 22 CCPA 1053 , 1935 C.D. 417 , 458 O.G. 440 , 75 F.2d 1000 , 25 USPQ 38 , and In re Mraz, 36 App. D.C. 435 , 1911 C.D. 316 , 164 O.G. 978 . In the In re Oppenauer, 31 CCPA 1248 , 1944 C.D. 587 , 568 O.G. 393 , 143 F.2d 974 , 62 USPQ 297 , and In re Cox, 665 O.G. 10 , 1952 C.D. 402 , 198 F.2d 846 , 95 USPQ 94 , decisions the court held that general reference to a large group of chemicals when only a limited number are disclosed is insufficient basis for claims to the entire group. These decisions appear particularly applicable to [4] the present state of facts. It is clear from them that an applicant may not preempt an unduly large field by the expedient of making broad prophetic statements in the specification and claims unless the accuracy of such statements is sufficiently supported by well established chemical principles or by sufficient number of examples.
USPTO, BOA Decision, Ex parte Diamond, 123 U.S.P.Q. 167 [underlining by the Examiner]
	The use of the various TMD layers listed in the above claims in prior art electrochemical sensors in general, not just single-molecule biosensors, is very rare or indeed for the most part largely non-existent.  For example, regarding the TMD list in claim 6 and the TMDs having the structure MTe(2-x) in claim 7 the Examiner has only found one publication of a sensor using such a TMD.  The TMD is MoTe2 and it is part of a gas sensor for detecting NO2 and NH3, not a biosensor1.  The Examiner has not found any published data about the electronic behavior as a FET gate material, not even outside the sensing art, of any of the TMDs listed in claim 8 or 9 or most of those listed in claims 6 and 7 or their compatibilities with common biochemical electrolyte solutions, such as PBS buffer, let alone how they would behave upon contact with biochemical compounds or substances.  Applicant’s sole detailed explanation and illustration  of a single-molecule biosensor in the specification is one that uses MoS2 as the TMD layer material.  See, for example, Applicant’s originally filed specification paragraphs [0060]-[0063] and [0077], and Figures 11 and 15.   Moreover,  this explanation and these illustrations only relate to the physical structure of the biosensor – there is no mention of electrical, chemical , or biochemical properties of the biosensor itself, let alone the TMD layer component.  Since to the Examiner’s best knowledge there is no scientific basis for believing that all of the numerous TMD compounds listed in claims 6-9 are similar in electrical and chemical properties as MoS2  or WSe22 nor is there is there any established principle for predicting the electrical and chemical properties of the myriad claimed compounds when used in a biosensor from what is known about MoS2 or WSe2, Applicant’s claims 6-9 are being viewed as attempts  to unduly preempt a large field of TMD compounds that are not sufficiently supported by well established chemical principles or by a sufficient number of examples.  Thus claims 6-9 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 1 recites “and a microfluidic system encasing the conducting electrode pair, the contiguous TMD layer and the enzyme molecule attached thereto.[italicizing by the Examiner]”  It Is not clear whether the contiguous TMD layer and the enzyme molecule are attached to the microfluidic system encasing or the conducting electrode pair.  

b) claim 1 recites “a contiguous transition metal dichalcogenide (TMD) layer [italicizing by the Examiner]”  The word contiguous conventionally means sharing a common border or touching.  It is not clear in the claim what the TMD layer is contiguous with.  Presumably the TMD layer is contiguous with the first electrode and also with the second electrode.

c) in claim 17 the scope of the term “aggregated defects” is not clear.  Applicant does not define or explain this term and there does not seem to a commonly accepted definition for it in the semiconductor-related arts.  In particular how are such defects different than vacancy defects or interstitial defects?
  
d) claim 19 recites “and a microfluidic system encasing the conducting electrode pair, the contiguous TMD layer and the enzyme molecule attached thereto.[italicizing by the Examiner]”  It Is not clear whether the contiguous TMD layer and the enzyme molecule are attached to the microfluidic system encasing or the conducting electrode pair.  

e) claim 19 recites “a contiguous transition metal dichalcogenide (TMD) layer [italicizing by the Examiner]”  The word contiguous conventionally means sharing a common border or touching.  It is not clear in the claim what the TMD layer is contiguous with.  Presumably the TMD layer is contiguous with the first electrode and also with the second electrode.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10, 11, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. US 2016/0017416 A1 (hereafter Boyanov”), Johnson et al. US 4,020,830 (hereafter “Johnson”), Haibing Peng US 2013/0018599 A1 (hereafter “Peng”), Lalonde et al. US 2019/0262827 A1 (hereafter “Lalonde”), and Banerjee et al. US 2010/0111768 A1 (hereafter “Banerjee”).

Addressing claims 1-3, Boyanov discloses a single-molecule biosensor (see paragraphs [0002], [0025], and [0054]) comprising: a conducting electrode pair disposed on a substrate (the Examiner is construing “S” and “D” in Figure 1 as the claimed electrodes3), the electrode pair comprising a first electrode and a second electrode spaced-apart from the first electrode by a nanogap4; a contiguous transition metal dichalcogenide (TMD) layer disposed on the a first electrode and on the second electrode (see again footnote 2.  Also, Applicant acknowledges that MoS2 is a TMD.  See claim 2), the TMD layer configured as a bridge suspended over the nanogap (see again footnote 2.  The gate, G, in Bayanov Figure 1 will configured as a bridge in a similar manner as shown in Peng Figures 1(A) and 5(A)); an enzyme molecule attached to a region of the TMD layer suspended over the nanogap (see Boyanov Figures 1 and 10, noting that 1 in Figure 1 is polymerase as is “POL” in Figure 10.  See also Boyanov paragraphs [0027], [0078], and [0107]).  
Boyanov as modified by Johnson and Peng does specifically not disclose “a microfluidic system encasing the conducting electrode pair, the contiguous TMD layer and the enzyme molecule attached thereto.”  However, it will be noted that Boyanov does disclose5

    PNG
    media_image7.png
    80
    448
    media_image7.png
    Greyscale

(see paragraph [0051]),

    PNG
    media_image8.png
    278
    412
    media_image8.png
    Greyscale

(see paragraph [0120]).  
Banerjee (which is US 2010/011768 A1 cited in Boyanov paragraph [0120]) in turn discloses flow cells that are microfluidic systems (Banerjee paragraphs [0073]-[0075]), and Figures 2, 3, 9, 11A, 46, and 47.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the conducting electrode pair of Boyanov  as modified by Johnson and Peng be within, and so encased by, a microfluidic system as taught by Banerjee because as indicated above  Boyanov already discloses that it would be particularly useful to have the biosensor be within a flow cell apparatus and Boyanov further suggests the flow cell apparatus of Banerjee, which is a microfluidic system.  The biosensor of Boyanov  as modified by Johnson and Peng may be located in the channels 480 of Bannerjee in a similar manner as Lalonde includes a biosensor comprising 2D material into each assay channel 746 as part of detection region 754.  See Lalonde Figures 7A-C and paragraphs [0102]- [0104], and [0115].   
As for the last limitation of claim 1, the contiguous TMD layer and the enzyme molecule attached thereto…”, the Examiner first notes that he understands this limitation to mean that the contiguous TMD layer and the enzyme molecule attached are attached to the conducting electrode pair, as shown, for example, in Applicant’s 
Figure 15.  So, for the last limitation of claim 1 see Boyanov Figure 1, which shows enzyme 1  attached to the gate, which again as discussed above is  a TMD layer relocated so be suspended as a bridge between the conducting electrode pair, through a tether 3.    

 
Addressing claim 10, for the additional limitation of this claim see again 
footnote 2 above and Johnson col. 4:15-32, especially lines 27-32.

Addressing claim 11, for the additional limitation of this claim first note the that Boyanov is silent as to what the chemical composition of the conducting electrodes may be. Thus, Boyanov presumably contemplates that the conducting electrodes may be chemical elements, compounds, or alloys already used in the FET-based electrochemical sensor art.  Peng discloses having the conducting electrodes in a FET-based sensor comprise Pd/Cr.  See Peng Figures 1(A) and 5(A), and paragraph [0022].  Thus, in light of Peng, to have the  conducting electrodes in the single-molecule biosensor of Boyanov as modified by Johnson, Peng, and Lalonde is effectively just substitution of one known substance for conducting electrodes in a FET-based sensor for another with predictable results.

Addressing claim 12, as indicated in footnote 4 above Boyanov indirectly discloses that the nanogap may be 100 nm or greater, so it may also be less than 100 nm.   Also,  Boyanov discloses that the average length of the nucleic acid strands in a sample population may be as long as 100,000 nucleotides or as short as just 50 nucleotides (See Boyanov paragraph [0142]). So, barring evidence to the contrary, such as unexpected results, to have the nanogap be from about 1 nm to about 50 nm as claimed is prima facie obvious as  just a change in size of the nanogap.  See MPEP 2144.04(IV)(A).  

Addressing claim 15, for the additional limitation of this claim see Boyanov paragraph [0107].

Addressing claim 16, for the additional limitation of this claim see Boyanov paragraph [0118].

Addressing claim 18, for the additional limitations of this claim as a first matter recall from the rejection of underlying claim 1 that structural elements S, G, and D in Boyanov Figure 1 are taken be, respectively, source electrode, gate, and drain electrode. As for these structural elements being part of a circuit, this is implied by Boyanov paragraph [0098], especially the last sentence, and Boyanov paragraph [0126], especially the first two sentences.  
As for the limitation “a gate electrode disposed under the nanogap…”, first recall that in the rejection of underlying claim 1, the MoS2 TMD layer will be as a bridge between the source electrode and the drain electrode in a similar manner as shown in Peng Figures 1 and 7.  Peng further discloses providing a gate electrode under the gap between the source electrode and the drain electrode.  Again, see Peng Figures 1 and 7.   It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a gate electrode under the gap between the source electrode and the drain electrode as taught by Peng in the single-molecule biosensor of Boyanov as modified by Johnson, Peng, and Lalonde because Peng discloses 

    PNG
    media_image9.png
    294
    444
    media_image9.png
    Greyscale

	   
(see Peng paragraph [0022]).
There is a reasonable expectation that providing a back gate as taught by Peng in the single-molecule biosensor of Boyanov as modified by Johnson, Peng, and Lalonde would similarly allow the carrier density in MoS2 TMD layer to be tuned  


Addressing claims  19 and 20, Boyanov discloses a DNA or RNA sequencing device  (see paragraphs [0002], [0025], [0045], and [0054]) comprising: a conducting electrode pair disposed on a substrate (the Examiner is construing “S” and “D” in 
Figure 1 as the claimed electrodes6), the electrode pair comprising a first electrode and a second electrode spaced-apart from the first electrode by a nanogap7; a contiguous transition metal dichalcogenide (TMD) layer disposed on the a first electrode and on the second electrode (see again footnote 2.  Also, Applicant acknowledges that MoS2 is a TMD.  See claim 20), the TMD layer configured as a bridge suspended over the nanogap (see again footnote 2.  The gate, G, in Bayanov Figure 1 will configured as a bridge in a similar manner as shown in Peng Figures 1(A) and 5(A)); an enzyme molecule attached to a region of the TMD layer suspended over the nanogap (see Boyanov Figures 1 and 10, noting that 1 in Figure 1 is polymerase8 as is “POL” in Figure 10.  See also Boyanov paragraphs [0027], [0078], and [0107]).  
Boyanov as modified by Johnson and Peng does not specifically disclose “a microfluidic system encasing the conducting electrode pair, the contiguous TMD layer and the enzyme molecule attached thereto.”  However, it will be noted that Boyanov does disclose9

    PNG
    media_image7.png
    80
    448
    media_image7.png
    Greyscale

(see paragraph [0051]),

    PNG
    media_image8.png
    278
    412
    media_image8.png
    Greyscale

(see paragraph [0120]).  
Banerjee (which is US 2010/011768 A1 cited in Boyanov paragraph [0120]) in turn discloses flow cells that are microfluidic systems (Banerjee paragraphs [0073]-[0075]), and Figures 2, 3, 9, 11A, 46, and 47.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the conducting electrode pair of Boyanov  as modified by Johnson and Peng be within, and so encased by, a microfluidic system as taught by Banerjee because as indicated above  Boyanov already discloses that it would be particularly useful to have the biosensor be within a flow cell apparatus and Boyanov further suggests the flow cell apparatus of Banerjee, which is a microfluidic system.  The biosensor of Boyanov  as modified by Johnson and Peng may be located in the channels 480 of Bannerjee in a similar manner as Lalonde includes a biosensor comprising 2D material into each assay channel 746 as part of detection region 754.  See Lalonde Figures 7A-C and paragraphs [0102]- [0104], and [0115].   
As for the last limitation of claim 1, the contiguous TMD layer and the enzyme molecule attached thereto…”, the Examiner first notes that he understands this limitation to mean that the contiguous TMD layer and the enzyme molecule attached are attached to the conducting electrode pair, as shown, for example, in Applicant’s 
Figure 15.  So, for the last limitation of claim 1 see Boyanov Figure 1, which shows enzyme 1  attached to the gate, which again as discussed above is  a TMD layer relocated so be suspended as a bridge between the conducting electrode pair, through a tether 3.    
As for an electrode array of conducting electrode pairs as described above, see Boyanov paragraphs [0030], [0067], and [0097].  



Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Boyanov in view of  Johnson, Peng, and Lalonde as applied to claims 1-3, 10, 11, 15, 16, and 19 above, and further in view of Shadman et al., “Monolayer MoS2 and WSe2 Double Gate Field Effect Transistor Nernst pH sensor and Nano biosensor,” Sensing and Bio-sensing Research 11 (2016) 45-51 (hereafter “Shadman”).

Addressing claim 4, Boyanov as modified by Johnson, Peng, and Lalonde does not disclose having the TMD layer comprise at least one TMD structure from the list in the claim.  
Shadman conducted experiments to determine the usefulness of MoS2 and WSe2 as gate material for FET-based pH sensors and nanobiosensors.  See the title and Abstract.  Shadman found,

    PNG
    media_image10.png
    336
    462
    media_image10.png
    Greyscale

Thus, at the least, to have the TMD in the biosensor of Boyanov as modified by Johnson, Peng, and Lalonde comprise WSe2 instead of MoS2 is prima facie obvious as just substitution of one known TMD in the FET-based electrochemical sensor art for another with predictable results.  
 
Addressing claim 5, Boyanov as modified by Johnson, Peng, and Lalonde does not disclose having the TMD layer comprise at least one TMD structure from the list in the claim.  
Shadman conducted experiments to determine the usefulness of MoS2 and WSe2 as gate material for FET-based pH sensors and nanobiosensors.  See the title and Abstract.  Shadman found,

    PNG
    media_image10.png
    336
    462
    media_image10.png
    Greyscale

Thus, at the least, to have the TMD in the single-molecule biosensor of Boyanov as modified by Johnson, Peng, and Lalonde comprise WSe2 instead of MoS2 is prima facie obvious as just substitution of one known TMD in the FET-based electrochemical sensor art for another with predictable results.  

Addressing claim 7, Boyanov as modified by Johnson, Peng, and Lalonde does not disclose having the TMD layer comprise at least one TMD structure from the list in the claim.  
Shadman conducted experiments to determine the usefulness of MoS2 and WSe2 as gate material for FET-based pH sensors and nanobiosensors.  See the title and Abstract.  Shadman found,

    PNG
    media_image10.png
    336
    462
    media_image10.png
    Greyscale

Thus, at the least, to have the TMD in the biosensor of Boyanov as modified by Johnson, Peng, and Lalonde comprise WSe2 instead of MoS2 is prima facie obvious as just substitution of one known TMD in the FET-based electrochemical sensor art for another with predictable results.  



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Boyanov in view of  Johnson, Peng, and Lalonde as applied to claims 1-3, 10, 11, 15, 16, 19, and 20 above, and further in view of Hong et al., “Exploring atomic defects in molybdenum disulphide monolayers,” Nature Communications |6:6293|DOI:10.1038/ncomms7293, published 19 February 2015 (hereafter “Hong”) as evidenced by an online article entitled “Point Defects” at the byjus website, author unknown (hereafter “Byjus”).  

Addressing claim 17, Boyanov as modified by Johnson, Peng, and Lalonde does not disclose whether the MoS2 TMD layer includes “as least one of vacancy defects, interstitial defects, and aggregated defects.”  However, the Examiner will note that it is likely that point defects10 will inherently appear in MoS2 TMD layers when it is being manufactured.  See in Hong  the last paragraph in the first column on the page 2.  Specifically, vacancy defects are likely (see the second paragraph of Results on page 2 of Hong, noting especially, “The VS vacancy is the p predominate point defects in ME and CVD samples, . . . .”  In any event, Hong states, 

    PNG
    media_image11.png
    186
    715
    media_image11.png
    Greyscale

(see Hong page 4) and


    PNG
    media_image12.png
    261
    716
    media_image12.png
    Greyscale

(see Hong Discussion, page 6).
Thus, if defects, such as vacancy defects, are not already present in the MoS2 TMD layer of the single-molecule biosensor of Boyanov as modified by Johnson, Peng, and Lalonde from the manufacturing of the TMD layer, to provide them, is, light of Hong, prima facie obvious as routine optimization of a known result effect variable (see MPEP 2144.05(II)).  



Other Relevant Prior Art

Applica has submitted numerous International Search Reports, Written Opinions, and Office Actions from foreign Patent Offices in the several Information Disclosure States filed for U.S. application 16/840755.  Although he has considered all of them, the Examiner will comment on only a couple of them, which seem most relevant to the pending claims in U.S. application 16/840755.  
EPO European Search Report dated June 18, 2020 in application 16815467.2 (submitted with IDS of September 09, 2020), cites only one document, 
WO 2014/182630 A1.  While WO 2014/182630 A1 does disclose a single-molecule biosensor comprising a first electrode separated by a gap from a second electrode  and  a conducting bridge between these two electrodes, to which bridge a polymerase may be attached,  the bridge does not comprise a contiguous transition metal dichalcogenide layer as required by independent claims 1 and 19 of  U.S. application 16/840755, but a nanowire, which may be a “transition metal-containing wire”.  See  WO 2014/182630 A1 Figure 8 and paragraphs [0085], [0086], and [0120].  
	The Written Opinion for International application no. PCT/US20/25068, mailed 06 August 2020, relies upon only one document, WO 2017/123416 A1, to reject various claims in that application.  While WO 2017/123416 A1 does disclose a single-molecule biosensor comprising a first electrode separated by a gap from a second electrode  and  a conducting bridge between these two electrodes, to which bridge a polymerase may be attached, the bridge does not comprise a contiguous transition metal dichalcogenide layer as required by independent claims 1 and 19 of  U.S. application 16/840755, but a bridge molecule, which may be, for example, a double-stranded DNA molecule (WO 2017/123416 A1 paragraph [00141] or a peptide biopolymer (paragraph [00142]).  See  also WO 2017/123416 A1 Figures 24, 51, 58, and 69.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 24, 2022
  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Feng et al., “Highly sensitive MOTe2 chemical sensor with fast recovery rate through gate biasing,”2D Mater. (2017) 025018.
        2 WSe2 has been shown suitable for use as a TMD layer in an electrochemical biosensor.  See the rejections below of claims 4, 5, and 7 under 35 U.S. 103.  
        3 One of ordinary skill in the electrochemical sensor art would understand that “S” and ”D” stand for, respectively, source electrode and drain electrode.  See Boyanov paragraph [0090].  As for “a substrate”, clearly S, G, and D shown in Figure 1 are not levitating in space. One of ordinary skill in the electrochemical sensor art would understand that the substrate is just not shown so as to simplify the figure.  See, for example, Johnson col. 4:15-32.
        
        4 The distance between the first electrode, S, and the second electrode, D, in Boyanov, is defined by the length of G, the gate, which may be “greater than 100 nm”2.  See Boyanov  Figures 1 and 9, and paragraph [0098]. Boyanov further discloses that this gate may be made of a 2D material, such as graphene or a metal oxide, such as MoS2.  See Boyanov paragraphs [0091] and [0096].  Barring a contrary showing, such as unexpected results, to suspend the 2D material gate as a “bridge” between S and D in Boyanov, so forming a nanogap is prima facie obvious as just a rearrangement of parts known in the FET-based electrochemical sensor art.  See MPEP  2144.04(VI)(C) and Peng Figures 1(A) and 5(A) , and paragraph [0022].   Note here that the Examiner is only relying on Peng for showing a suspended 2D gate material, not for other features of the FET-sensor that are shown are otherwise disclosed, such as its circuitry and housing.   
        
        5 A solid support may include a plurality of sensors.  See Boyanov paragraphs [0087] and [0088]. 
        6 One of ordinary skill in the electrochemical sensor art would understand that “S” and ”D” stand for, respectively, source electrode and drain electrode.  See Boyanov paragraph [0090].  As for “a substrate”, clearly S, G, and D shown in Figure 1 are not levitating in space. One of ordinary skill in the electrochemical sensor art would understand that the substrate is just not shown so as to simplify the figure.  See, for example, Johnson col. 4:15-32.
        
        7 The distance between the first electrode, S, and the second electrode, D, in Boyanov, is defined by the length of G, the gate, which may be “greater than 100 nm”2.  See Boyanov  Figures 1 and 9, and paragraph [0098]. Boyanov further discloses that this gate may be made of a 2D material, such as graphene or a metal oxide, such as MoS2.  See Boyanov paragraphs [0091] and [0096].  Barring a contrary showing, such as unexpected results, to suspend the 2D material gate as a “bridge” between S and D in Boyanov, so forming a nanogap is prima facie obvious as just a rearrangement of parts known in the FET-based electrochemical sensor art.  See MPEP  2144.04(VI)(C) and Peng Figures 1(A) and 5(A) , and paragraph [0022].   Note here that the Examiner is only relying on Peng for showing a suspended 2D gate material, not for other featreuses of the FET-sensor that are shown are otherwise disclosed, such as its circuitry and housing.   
        
        8 Note the polymerase may be a DNA polymerase or a RNA polymerase.
        9 A solid support may include a plurality of sensors.  See Boyanov paragraphs [0087] and [0088]. 
        10 As evidenced by Byjus, vacancy defects and interstitial defects are types of stoichiometric defect, which is, in turn, a type of point defect.  Thus, vacancy defects and interstitial defects are types of point defects.